      Case: 3:18-cv-00176-wmc Document #: 134 Filed: 06/05/20 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


SAMTERIOUS GORDON,

                             Plaintiff,                               ORDER

       v.                                                           18-cv-176-wmc
                                                                   App. No. 20-1139
DREW CROSS, et al.,

                             Defendants.


       On January 7, 2020, the court entered judgment in this case after a jury returned a

verdict in favor of defendants Drew Cross, Joseph Fraundorf and Lynn Dobbert. Now

plaintiff Samterious Gordon filed a notice of appeal (dkt. #111), and a motion for leave

to proceed in forma pauperis on appeal (dkt. #112).

       Because Gordon is incarcerated, his case is governed by the Prisoner Litigation

Reform Act (“PLRA”), 28 U.S.C. § 1915(b), which requires indigent inmates to pay by

installment the entire filing fee for civil actions and appeals. Gordon has supplied an

inmate trust fund account statement so that a determination may be made as to whether

he is indigent and, if so, what amount must be assessed as an initial partial payment of the

fee for his appeal. In making that determination, the court must also certify whether an

appeal is “not taken in good faith” or that the party is “not otherwise entitled to proceed”

as an indigent litigant for purposes of Federal Rule of Appellate Procedure 24(a)(3). See

28 U.S.C. § 1915(a)(3) (“An appeal may not be taken in forma pauperis if the court certifies

in writing that it is not taken in good faith.”).
      Case: 3:18-cv-00176-wmc Document #: 134 Filed: 06/05/20 Page 2 of 4



       From the financial information that Gordon provides, the court finds that he lacks

sufficient means to pre-pay the $505.00 appellate docketing fee and that he qualifies as

indigent. Because it does not appear that Gordon has filed his appeal in bad faith or that

pauper status is otherwise precluded by Federal Rule of Appellate Procedure 24(a), the

court will grant his motion for leave to proceed in forma pauperis.

       Although Gordon has been found eligible to proceed in forma pauperis, the PLRA

requires indigent inmates to pay the full amount of the docketing fee for his notice of

appeal ($505) in increments, starting with an initial partial payment, pursuant to the

formula found in 28 U.S.C. § 1915(b)(1)-(2). Based on his inmate trust fund account

statement, the court finds that Gordon is able to make an initial partial filing fee payment

of $3.52, which will be due no later than June 26, 2020. Thereafter, Gordon shall pay the

remainder of the $505 appellate docketing fee in monthly installments according to 28

U.S.C. § 1915(b)(2).

       Gordon has also filed letters requesting preparation of the trial transcript at

government expense. (Dkt. ##116, 129.) Because I have determined that Gordon is

eligible to proceed in forma pauperis on appeal and that his appeal is not frivolous, I will

grant this motion.

       Finally, Gordon has filed two motions requesting that he be transferred to a

different prison because the officers transporting him to the federal court for trial retaliated

against him and used excessive force. (Dkt. ##108, 118.) Gordon’s allegations are the

subject of a separate lawsuit pending in this court before Judge Barbara Crabb, Gordon v.

Vanderwerf, et al., 20-cv-415-bbc, so I will not address them in this closed case. Nor will I


                                               2
      Case: 3:18-cv-00176-wmc Document #: 134 Filed: 06/05/20 Page 3 of 4



grant Gordon’s motion requesting that the court require mediation of his claims. (Dkt.

#123.) Gordon’s claims have been heard by a jury and are now on appeal. If he wants to

mediate with defendants, Gordon should contact defendants directly or file a motion with

the court of appeals.




                                             ORDER

       IT IS ORDERED that:

          1. Plaintiff Samterious Gordon’s notice of appeal is not taken in bad faith for

              purposes of Federal Rule of Appellate Procedure 24(a)(3).

          2. Gordon’s motion for leave to proceed in forma pauperis (dkt. #112) is

              GRANTED.

          3. No later than June 26, 2020, Gordon shall submit a check or money order

              made payable to the Clerk of Court in the amount of $3.52 as an initial

              partial payment of the docketing fee for his appeal. Thereafter, Gordon shall

              pay the remainder of the $505 appellate docketing fee in monthly

              installments according to 28 U.S.C. § 1915(b)(2). If Gordon does not have

              the money to make the initial partial appeal payment from his regular

              account, he will have to arrange with prison authorities to pay some or all of

              the assessment from his release account.

          4. Gordon is advised that if he fails to make the initial partial fee payment as

              directed, the clerk’s office will alert the Seventh Circuit, which may result in

              the dismissal of his appeal.


                                               3
Case: 3:18-cv-00176-wmc Document #: 134 Filed: 06/05/20 Page 4 of 4



   5. Gordon’s motions requesting preparation of the trial transcript at

      government expense (dkt. ##116, 129) are GRANTED. The court reporter

      is directed to prepare transcripts of the January 7, 2020 trial and to furnish

      copies to Gordon, with fees to be paid by the United States, pursuant to 28

      U.S.C. § 753(f).

   6. Gordon’s motions to be transferred (dkt. ##108, 118) are DENIED.

   7. Gordon’s motion for mediation (dkt. #123) is DENIED.


Entered this 5th day of June, 2020

                                  BY THE COURT:

                                  /s/
                                  __________________________________
                                  WILLIAM M. CONLEY
                                  District Judge




                                     4
